Citation Nr: 0502983	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-07 993	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 60 percent for 
asthma.

(The issue of Entitlement to an initial compensable 
evaluation for bilateral hearing loss is the subject of a 
separate decision)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978, and again from April 1980 to January 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, among other things, granted 
entitlement to service connection for asthma and assigned an 
initial evaluation of 10 percent thereto effective February 
1, 1998.  The Board initially considered the veteran's appeal 
in February 2001 and granted an increase in the initial 
rating for asthma to 60 percent.  The RO implemented that 
decision and assigned an effective date of February 1, 1998, 
to the 60 percent increase in disability rating.

In April 2003, the veteran requested reconsideration of the 
Board's February 2001 decision to increase the rating for 
asthma to 60 percent, asserting that medical evidence and his 
statements clearly show that he met the criteria for 
assignment of a 100 percent initial rating.  In December 
2003, one of the Board's Deputy Vice Chairmen ordered 
reconsideration of that part of the Board's February 2001 
decision that denied an evaluation higher than 60 percent for 
the veteran's service-connected asthma.  

The Board is required by law to proceed in a case under 
reconsideration as though the initial decision had never been 
entered and, instead, to conduct a de novo review, based on 
the entire record in the proceeding and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation.  See 38 U.S.C.A. 7103(b)(3), 7104(a) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's asthma has been evaluated using criteria set 
forth at 38 C.F.R. Section 4.97, Diagnostic Code 6602.  The 
veteran specifically contends that a rating of 100 percent 
should be assigned under Diagnostic Code 6602 as of the time 
of his discharge from service because he required the daily 
use of systemic high dose corticosteroids.

The evidence of record shows that the veteran retired from 
the United States Air Force in January 1998.  The veteran 
asserts that he has been on high doses of steroid inhalers 
since 1998 and high doses of Prednisone since 1999.  
Treatment records reflect that the veteran has been 
prescribed corticosteroids over the years, but there is no 
medical opinion as to whether the doses prescribed were 
"high dose."

The Board notes that it may only consider independent medical 
evidence of record to support its findings and cannot render 
its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Additionally, the veteran's 
contentions alone do not constitute competent medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
this matter must be remanded in order to further develop the 
medical record in order to determine if the veteran has at 
any time been prescribed high dose corticosteroids or immuno-
suppressive medications to be used on a daily basis.

It is important to point out at this juncture that a 100 
percent evaluation may also be assigned for asthma based on 
pulmonary function testing.  Thus, in an effort to ensure 
that the veteran's claim is fully developed and all 
possibilities for a higher evaluation explored, this matter 
must also be remanded in order to obtain pulmonary function 
test reports referenced in the treatment records but not 
associated with the claims folder.

The Board also notes that the record does not contain a 
notice letter, as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), specifically concerning the veteran's 
entitlement to an initial rating higher than 60 percent for 
asthma.  As this matter is being remanded for additional 
evidentiary development, he should also receive this notice 
letter.

Therefore, this matter is REMANDED for the following action:

1.  The veteran should be send notice, as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), specifically 
concerning his entitlement to an initial 
rating higher than 60 percent for asthma.  
This notice should (1) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in the claimant's possession that 
pertains to the claim.  

2.  The RO should obtain all VA conducted 
pulmonary function test reports dated 
from 1998 forward that are not already of 
record, specifically those dated in 
October and November 2001.  All records 
should be associated with the veteran's 
claims folder.

3.  Following receipt of the above 
requested reports, if they exist, the RO 
should have the veteran's claims folder 
examined by a physician to determine if 
the veteran has at any time been 
prescribed high dose corticosteroids or 
immuno-suppressive medications to be used 
on a daily basis.  All opinions must be 
supported by complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
specifically consider whether an initial 
evaluation higher than 60 percent may be 
assigned and whether staged ratings are 
appropriate as per Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________             
_____________________________
           MARK W. GREENSTREET                           
MICHELLE L. KANE
              Veterans Law Judge                                   
Acting Veterans Law Judge
          Board of Veterans' Appeals                            
Board of Veterans' Appeals


                     
__________________________________________
                                             MARY GALLAGHER	
                          Veterans Law Judge, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



